Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-20 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election with traverse of Group I, claims 1-7, directed to a method of solid-phase synthesis of polymers; and the election of Species without traverse as follows: 
Species (A): wherein linkers comprise single-stranded oligonucleotide linkers (instant claims 2 and 4), in the reply filed on January 6 2022 is acknowledged.  

Response to Traversal 
The traversal is on the grounds that: (a) regarding Groups I and II, Applicant asserts that the Group I and Group II overlap in scope and thus are not distinct; and claim 8 incorporates all of the limitations of claim 1 (Applicant Remarks, pg. 3, last partial paragraph; and pg. 4, first partial paragraph); (b) the examiner has not shown that there exists a serious search burden (Applicant Remarks, pg. 4, last partial paragraph); and (c) the CPC classification for Group II is incorrect (Applicant Remarks, pg. 5, second full paragraph).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. Applicant’s assertion that Group I and Group II overlap in scope and thus are not distinct, is not found persuasive. Group I recites three separate steps of: (i) generating; (ii) contacting; and (iii) regenerating linkers, wherein linkers comprise any structure; while Group II recites four separate steps including: (i) generating; (ii) contacting; (iii) regenerating linkers; and (iv) removing scars from the polymer strand, wherein a “scar” is defined as a portion of a polypeptide linker that remains attached to the polymer strand (See; instant published Specification, paragraph [0060]). Thus, Group II recites limitations that are not recited in Group I (e.g., Group II recites the presence of scars which are portions of polypeptide linkers, and the additional process step of removing scars from the polymer strand by amplification by PCR), such that Group I and Group II do not overlap in scope, they are not obvious variants, they are not capable of use together, and they have a materially different design, mode of operation, function or effect. Thus, the restriction is proper.
Regarding (b), Applicant’s assertion that the Examiner has not shown that there would be a serious search burden, is not found persuasive. The Examiner has demonstrated that Group I and Group II are independent or distinct, such that there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicants’ assertion that the Examiner has not specifically indicated which reasons specifically apply, is not found persuasive. MPEP 603 states that a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. And, that prima facie showing may be rebutted by appropriate showings or evidence by the applicant. It is noted that the distinct inventions have different classifications in the art; will clearly require different fields of search regarding polypeptide linkers, and the step of removing scars from polymer strands by amplification with PCR; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Thus, the restriction is proper.
Regarding (c), As an initial matter, it is noted that Applicant has not indicated a classification for Group II, and has not argued that the CPC classifications between Group I and Group II are the same. Applicant’s assertion that the CPC classification for Group II is incorrect, is found persuasive. The CPC guidance under C07K indicates that the term "peptides" refers to compounds containing at least two amino acid units, which are bound through at least one normal peptide link, including oligopeptides, polypeptides and proteins (Note 1, bullet point 4). The first step of Group II recites “generating polymer strands by adding monomers to free ends of linkers attached to the substrate”; “generating truncated linkers”; “regenerating the linkers from the truncated linkers”; and “removing scars”.  Thus, a “linker attached to a substrate” and/or a “scar” are clearly polypeptides or fragments thereof, which is supported in the classification C07K1/04 (e.g., a general method for the preparation of peptides on carriers). Thus, the classification is correct.

Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 6, 2020.

Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-4 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 22, 2021 and June 24, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed January 6, 2020.

Claim Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 1-20 of copending US Patent Application No. 16/261,229; and
	(ii)	Claims 1-8 of copending US Patent Application No. 17/670,372. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/735,628 and the claims of the copending US Patent Applications are directed to a method comprising polymer strands attached to linkers that are contacted with a cleaving agent, followed by regeneration of the linker.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	 Claim 1 is rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Pon et al. (US Patent No. 6043353, issued March 28, 2000). 
Regarding claim 1, Pon et al. teach derivatization of a conventional support to provide a unique hydroxy terminated functionality and then reacting this derivatized support with a conventional linking compound leads to production of a linker arm which can be used to synthesize an oligonucleotide of desired sequence, wherein the derivatized support can be regenerated after cleavage of the oligonucleotide of desired sequence, such that the derivatized support which can be used repeatedly in oligonucleotide synthesis (interpreted as generating polymer strands by adding monomers to linkers attached to a substrate; contacting linkers with a cleavage agent to release the polymer strand; and regenerating truncated linkers, claim 1) (col 6, lines 7-17). Pon et al. teach in Example 26, coupling, capping, oligonucleotide synthesis, cleavage and regeneration were performed by automated DNA synthesizer to eliminate any manual handling of the solid-phase support, such that coupling of HQPD-nucleoside conjugates as prepared in Examples 1-4, was performed in a similar manner as Example 15 of coupling followed by capping, and cleavage of the oligonucleotide and regeneration of the support was performed simultaneously with treatment with ammonium hydroxide (interpreted as generating polymer strands by adding monomers to linkers attached to a substrate by solid phase synthesis; contacting linkers with a cleavage agent to release the polymer strand; and regenerating truncated linkers, claim 1) (col 20, lines 5-26).
Pon et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	 Claims 1-4 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Shalek et al. (US Patent Application Publication No. 20200256862, published August 13, 2020; effective filing date October 23, 2017). 
Regarding claims 1-4, Shalek et al. teach that the invention provides a composition on a solid support or plurality of solid supports comprising one or more agents and optionally a spacer, wherein the solid supports comprise one or more of beads or micro-beads (paragraph [0009]). Shalek et al. teach that the spacer can comprise a polyethylene glycol polymer (PEG), a polysaccharide, an alkyl amine or a linker (interpreted as oligonucleotides; and a linker, claim 1) (paragraph [0011]). Shalek et al. teach that the spacer can comprise a photolabile linker, a fluoride ion labile linker, or a cleavable linker (interpreting spacers and linkers as linkers including as cleavable linkers, claim 1) (paragraph [0013]). Shalek et al. teach that the one or more agents can comprise oligonucleotides, nucleotides, molecular barcodes, an oligo-dT, an amplification primer, a pathogen-specific sequence, a TCR sequence, nucleic acid sequences of an in-silico polymerase chain reaction (ISPCR) primer, a barcode, a unique molecular identifier (UMI) and a universal sequence (interpreted as oligonucleotides, claim 1) (paragraphs [0016]-[0017]). Shalek et al. teach functionalizing a surface of a solid comprising: (a) reacting a solid support having a surface bearing reacting group with an activator; and (b) reacting the activated surface with a spacer compound having a first moiety that reacts with the activating moiety, and optionally a second moiety comprising a functional group, wherein step (a) is carried out under solid phase synthesis conditions (interpreting solid phase synthesis as adding monomers to linkers attached to a substrate, claim 1) (paragraphs [0020]-[0021]). Shalek et al. teach that steps (a) can be repeated between 1 and 100 times, wherein step (a) can be repeated so as to obtain surface reactive nucleic acid molecules, or so that the surface reactive nucleic acid molecules comprise one or more of the following: oligonucleotides, nucleotides, analogs thereof, a molecular barcode, a unique molecular identifier, an oligo-dT, an amplification primer, a cell type specific sequence, a pathogen-specific sequence, or a TCR specific sequence (interpreted as adding monomers; and regenerating linkers from truncated linkers, claim 1) (paragraphs [0034-[0035]). Shalek et al. teach that a linker can be attached to the PEG spacer before or after attaching the spacer to the solid support, wherein the linker comprises a cleavable linker (interpreting spacers and linkers as cleavable linkers, claim 1) (paragraph [0156]). Shalek et al. teach that a nucleic acid barcode can be designed to be cleavable from a specific binding agent such as after a specific binding agent has bound to a target molecule, such that the origin-specific barcode can comprise one or more cleavage sites, such that the cleavage at the site releases the origin-specific barcode from the substrate such as a bead, wherein the cleavage site is an enzymatic cleavage site such as an endonuclease site present in a specific nucleic acid sequence including a peptide cleavage site, such that a particular enzyme can cleave the amino acid sequence, or a chemical cleavage site (interpreted as contacting linkers with a linker cleavage agent; releasing the polymer strands from the substrate; generating truncated linkers; and interpreting the endonucleases as encompassing restriction endonucleases, claims 1 and 2) (paragraph [0183]). Shalek et al. teach synthesizing oligonucleotides on a functionalized solid support including by solid phase chemistry, wherein the method involves elongating a chain of nucleotides from 3’ end to the 5’ end, such that phosphoramidite chemistry can be used to synthesize oligonucleotides up to 100 nucleotides, wherein the oligonucleotide can serve as a primer for amplification or as an oligonucleotide probe, such that the synthesized oligonucleotide hybridizes to a primer sequence on the functionalized solid support for sequence extension reaction (interpreted as solid phase synthesis; adding monomers; nucleotides; hybridization; and double stranded oligonucleotide sequence; complement strand; and extension by addition of nucleotides, claims 1, 3 and 4) (paragraph [0165]). Shalek et al. teach that the target molecule is attached to an origin-specific barcode receiving adapter such as a nucleic acid, wherein the origin-specific barcode receiving adaptor comprises an overhang and the origin-specific barcode comprises a sequence capable of hybridizing to the overhang (interpreted as hybridizing to form a double stranded oligonucleotide, claim 3) (paragraph [0184], lines 1-6). Shalek et al. teach that a plurality of nucleic acid molecules being sequenced is bound to a support, wherein the nucleic acids can be bound to the support by hybridizing the capture sequence to a complementary sequence covalently attached to the support including a universal capture sequence such as a universal primer sequence; that the universal primer sequence is synthesized at the 3’ end of the oligonucleotide sequences bound to the solid support by stochiometric addition of diverse oligonucleotide capture sequences to mRNA capture beads, wherein for subsequent priming and extension of the oligonucleotide sequence can be done using a range of suitable polymerases including Klenow, BST, T4 polymerase, etc. (interpreted as hybridizing to form a double stranded oligonucleotide; and extending truncated linkers by addition of polymerase and nucleotides, claims 3 and 4) (paragraphs [0074]; [0196]; and Figure 9A-C). Shalek et al. teach that following annealing, the primers are extended with a polymerase so as to form a new pair of complementary strands, wherein the steps of denaturation, primer annealing, and polymerase extension can be repeated many times (interpreted as regenerating linkers from truncated linkers, claim 1) (paragraph [0222], lines 36-42).
Shalek et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.


(3)	 Claims 1-4 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Arlow et al. (International Patent Application WO2017223517, published December 28, 2017) as evidenced by Roche Diagnostics (Roche, 2012, 1-2); and Roche Applied Science (Roche, 2011, 1-2).
Regarding claims 1-4, Arlow et al. teach a conjugate comprising a polymerase and a nucleoside triphosphate covalently linked via a linker that comprises a cleavable linkage, wherein a set of such conjugates correspond to G, A, T (or U) and C; and method include methods for synthesizing a nucleic acid of a defined sequence, wherein the conjugates can also be used for sequencing applications (Abstract). Arlow et al. teach in Figure 1B, a two-step cyclic nucleic acid synthesis using TdT-dNTP conjugate comprising a TdT molecule site-specifically labeled with a dNTP via a cleavable linker (interpreting TdT as a substrate; monomers added to the substrate attached to linkers; adding monomer; releasing the polymer strand from the substrate; and regenerating truncated linkers, claim 1) (pg. 2, lines29-31; and Figure 1B). Figure 1B is shown below:

    PNG
    media_image1.png
    400
    607
    media_image1.png
    Greyscale

Figure 1B
Arlow et al. teach the method involves: (i) incubating a nucleic acid with a first conjugate under conditions in which the polymerase catalyzes the covalent addition of the nucleotide of the first conjugate (i.e., a single nucleotide) onto the 3’ hydroxyl of the nucleic acid to make an extension product; (ii) cleaving the cleavable linkage of the linker, thereby releasing the polymerase from the extension product and deprotecting the extension product; (iii) incubating the deprotected extension product with a second conjugate of claim 1 under conditions in which the polymerase catalyzes the covalent addition of the nucleotide of the second conjugate onto the 3’ end of the extension product; and (iv) repeating steps (ii)-(iii) on the second extension product multiple times to produce an extended oligonucleotide of a defined sequence, wherein cleavage of the linker can leave a “scar” (i.e., part of the linker) on each or some of the added nucleotides (interpreted as generating polymer strands by adding monomers to free ends of linkers attached to a substrate; contacting the linkers with a cleavage agent thereby releasing the polymer strand, claim 1) (pg. 11, lines 1-16). Arlow et al. teach that scars can be further derivatized following each deprotection step (interpreted as regenerating the linkers; regeneration templates; and extending truncated linkers with polymerase and nucleotides, claims 1 and 2) (pg. 11, line 18-19). Arlow et al. teach that a method of sequencing is also provided, comprising: (a) incubating a duplex comprising a primer and a template with a composition comprising a set of conjugates, wherein the conjugates correspond to G, A, T and C and are distinguishably labeled; (b) detecting which nucleotide has been added to the primer; (c) deprotecting the extension product by cleaving the linker; and (d) repeating the incubation, detection and deprotection steps to obtain the sequence of at least part of the template (interpreted as prior to contacting linkers with a cleavage agent, contacting a linker with a primer as a linker complement strand; hybridization; and double-stranded oligonucleotide sequence, claim 3) (pg. 11, lines 24-31). Arlow et al. teach that one or more amino acids are inserted into the polymerase that can serve as part of the cleavable linker for specific attachment of the nucleotide, such that the linker comprises the inserted amino acids, and the cleavable linkage is considered to be one or more bonds of the inserted amino acids; for example, peptide bonds can be cleaved using a peptidase such as Proteinase K (interpreted as a linker comprising cleavable linkage recognizable by an enzyme) (pg. 19, lines 7-13). Arlow et al. teach that de novo synthesis can be paused at an intermediate step and synthesis of complementary DNA can be performed such as by hybridization of a suitable primer (e.g., random hexamers) that can be extended by a template-dependent polymerase using nucleoside triphosphates, such that after the complementary DNA synthesis, the de novo synthesis can resume and the double stranded part of the nucleic acid can be hindered from forming secondary structures (interpreted as prior to contacting linkers with a cleavage agent, contacting a linker with a linker complement strand; hybridization; and double-stranded oligonucleotide sequence, claim 3) (pg. 30, lines 11-16). Arlow et al. teach in Example 4, the conversion of a “scarred” polynucleotide into natural DNA, wherein DNA comprising scarred bases as produced in Example 2 can serve as template for accurate synthesis of complementary DNA by a template-dependent polymerase using natural dNTPs; and the scarred nucleic acids can be PCR-amplified with high fidelity, thereby generating natural DNA that can be used in biological applications (interpreted as regenerating linkers, claim 1) (pg. 49, Title; and pg. 50, lines 15-26). Arlow et al. teach that the PCR products were digested with PstI to generate a 3’ overhang on one said that was then tailed with ddTTP using TdT to prevent elongation of the generated 3’ overhang, such that after tailing, the DNA was digested with BstXI to generate a 3’ overhang on the other end of the amplicon to enable extensions by polymerase-nucleotide conjugates (interpreting PstI and BstXI as linker cleavage agents comprising restriction endonucleases, claim 2) (pg. 51, lines 4-6), wherein PstI is known to be a restriction endonuclease as evidenced by Roche Diagnostics (pg. 1, Title); and wherein BstXI is known to be a restriction endonuclease as evidenced by Roche Applied Science (pg. 1, Title).
Arlow et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1-4 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639